Title: To George Washington from Lieutenant Colonel Rufus Putnam, 11 February 1776
From: Putnam, Rufus
To: Washington, George



Roxbury Camp11th February 1776
May it Please Your Excellency

You have Inclos’d a Chart, of some, of the most Important Posts and Riseing ground in and near Boston, which is as Exact as I am able to make from the little Leisure I have had to take Surveys of them, by this Draught it Appears that the Enemies works on the Neck is nearer the Causway going to Dorchester Point, than Bunker Hill is to the Cover’d way going on Leachmoors Point, therefore if a Cover’d way was Necessary in that case, it will be in this, should your Excellency think proper to order works thrown up on any part of the point, how this Cover’d way will be made is a Question. to procure upland or Marsh Turf at this Season is in my Opinion absolutely Impossible, and nothing short of Timber instead of Turf will Answer the purpose, the Method I have tho’t of is to side or Hew the Timber on two Sides only raising a single Tare on the side of the Causway, raising a Parrapet of Stone and Earth next the Enemy. the Timber to be well Spliced together and if need be a post with a brace in about Fifty feet to support the Timber against the stone & Earth, I know Stone are bad in a Parrapet, but as they are easily Procur’d from the walls at Dorchester, and I think cannot be Driven through the Timber by any shot whatever, I would place them at the bottom and Cover the top with Earth which might be procur’d by opening a Pit for that purpose[.] About 200 Rods is Necessary to be made a Cover’d way which 80 Tons of Timber to Raise one Foot, and so in proportion to every foot, the Parrapet is High; I have been to the Swamp I mentioned to your Excellency the other Day, find it

 


between 12 & 13 Miles from the lines at Dorchester; there is near 100 Tons already got out besides a number of Mill Logs, the Carting from this place will be 12/ ⅌ Ton, One Hundred Tons more may be had on these lands if the swamp Does not break and no Doubt but Timber may be had in other Places, what your Excellency may think of so Costly a work, I cannot tell, ’Tis the only method I know of, but wish a better way may be found out, I hope your Excellency will Pardon my Officiousness in suggesting that I think this work may be Carried on with safety to the people Employ’d and to the Cause in general, as the Enemy cannot take Possession of Dorchester Hill at Present. Can we by any means Raise a Cover’d way in this frozen season it will be of no small Consequence in takeing Possesion of this Ground in a favourable Hour, the People who have been Employ’d by Mr Davis in getting the Timber out of the Swamp will get no more unless your Excellency gives Orders for it. I remain Your Excellency’s Most Obedt Hble Servt

R. Putnam

